Citation Nr: 0306183	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  02-13 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral pes planus.  

(The issue of entitlement to service connection for bilateral 
pes planus will be the subject of a later decision.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from January 1945 to August 
1946.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  In November 2002, the veteran and his wife 
appeared at a hearing at the RO before the undersigned Acting 
Veterans Law Judge.  

The Board is undertaking additional development on the matter 
of entitlement to service connection for bilateral pes 
planus, pursuant to authority granted by 67 Fed. Reg. 3,009, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 3003) (codified at 38 C.F.R. 
§ 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.	An unappealed July 1949 RO decision denied the veteran's 
claim of entitlement to service connection for bilateral 
pes planus.

2.	The evidence added to the record since the July 1949 
rating decision bears directly and substantially upon 
the specific matter under consideration regarding 
service connection for bilateral pes planus, and is so 
significant as to warrant readjudication of the merits 
of the claim on appeal.

CONCLUSION OF LAW

Evidence received since the July 1949 rating decision is new 
and material, and the claim for service connection for 
bilateral flatfeet is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act

The Board notes that, in November 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-175 (2000), 114 Stat. 2096 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)), 
which substantially modified the circumstances under which 
VA's duty to assist claimants applies, and how that duty is 
to be discharged.  The new statute revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  However, here it is noted 
that the RO received the veteran's request to reopen his 
claim in January 2001.  The U.S. Court of Appeals for 
Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly correct"); 
see also Stephens v. Principi, 16 Vet. App. 191 (2002) (per 
curiam) (holding that a remand for the Board to consider the 
matters on appeal in light of the VCAA sections codified at 
sections 5102, 5103 and 5103A is not required).  But see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to an attempt to reopen a claim by submitting new and 
material evidence, pursuant to 38 U.S.C.A. § 5108).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

The Board finds that the requirements of the VCAA have 
clearly been met in this case.  The appellant was advised, by 
virtue of a detailed statement of the case (SOC) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claim.  We, therefore, believe that appropriate notice has 
been given in this matter.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was 
developed with respect to the appellant's claim, and the SOC 
clarified what evidence would be required for service 
connection.  The appellant responded to the RO communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 
(57 Fed. Reg. 49,747 (1992)).  Further, in a May 2001 letter, 
the RO advised the appellant of the VCAA and its effect on 
his claims.  A copy of that letter was also sent to the 
veteran's accredited service representative of record.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  Thereafter, and at 
his November 2002 hearing, the veteran submitted additional 
evidence in support of his claim.

II. New and Material Evidence

The veteran filed a claim for service connection for a foot 
condition in April 1948.  He was advised by the RO in a 
letter dated in June 1948 that flatfeet was not recognized as 
a disability for which compensation could be paid.  The 
veteran filed a timely notice of disagreement and the claim 
was reopened in March 1949.  The RO, in a rating decision 
dated in July 1949, denied the veteran's claim of entitlement 
to service connection for bilateral flatfeet.  The RO noted 
at that time, that pertinent service medical records showed 
the veteran had a long-standing foot condition.  The veteran 
was notified of the RO's decision and his appellate rights by 
letter dated August 3, 1949.  The veteran did not appeal, and 
the RO's decision became final.  

The evidence of record at the time of the July 1949 RO 
decision that denied service connection for bilateral pes 
planus included the veteran's service medical records.  When 
examined for entry into service in January 1945, the 
veteran's spine and extremities were normal and he was found 
qualified for active service.  The service medical records 
indicate that he was hospitalized from February to March 1945 
with complaints of sore feet.  It was noted that both of his 
feet were swollen.  The examiner noted that there was 
definite pes planus and calcaneal rotation.  The veteran had 
a fever and could "hardly walk."  He was diagnosed with 
flatfeet and treated with hot magnesium sulphate soaks.  

The veteran was afforded a separation examination in August 
1946.  His spine and extremities were normal.   Bilateral pes 
planus was noted.  

The RO also considered a March 1948 Certificate of Physician 
prepared by R.C., M.D., that indicated the veteran had 
bilateral third degree pes planus.  It was noted that the 
veteran was symptomatic and would continue to have foot 
trouble.  No treatment was rendered at that time.  

In April 1949, the veteran underwent VA examination.  
According to the examination report, he complained of painful 
swelling feet.  Physical examination revealed calluses along 
the medial borders of the balls of the veteran's feet 
bilaterally.  There were also calluses over the second, third 
and fourth metatarsals of the left foot and over the second 
and third metatarsals of the right foot.  The examiner also 
noted mild tenderness, marked flaring of the heels, moderate 
bulging on the inner surfaces of the feet, and moderate 
eversion.  There was mild bowing of the Achilles tendon and a 
shift of the weight-bearing line to the medial edge of the 
great toe.  The veteran was diagnosed with symptomatic third 
degree weak foot, bilaterally.  

The RO sought an advisory opinion regarding the veteran's 
claim from the VA Director of Veterans Claims in Washington, 
DC, who recommended against granting it.  The opinion noted 
that while hospitalized in 1945 for mumps and then pes 
planus, the hospital record revealed a condition of long 
standing.  The July 1949 RO decision continued to deny the 
veteran's claim of entitlement to service connection for 
bilateral flatfeet. 

The July 1949 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
July 1949 decision that was the final adjudication that 
disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  Hodge at 1363.

As noted above, the recently enacted VCAA contains extensive 
provisions modifying procedures for the adjudication of all 
pending claims.  Of significance in the present matter, is 
language in the new statute that provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. - Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence is 
presented or secured, as described in section 5108 
of this title.

38 U.S.C.A. § 5103A(f) (West 2002).

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his claim 
was filed in January 2001, the regulations in effect prior to 
August 29, 2001 are for application.  Nevertheless, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

An application to reopen the veteran's claim was received by 
the RO in January 2001.  The evidence added to the record 
includes VA and non-VA medical records and examination 
reports and the veteran's and others' oral and written 
statements.

Added to the record are treatment records from the South 
Idaho Foot and Ankle Clinic, dated from March 1995 to April 
1996.  When seen in March 1995, the record describes the 
veteran's continued complaints of painful feet.  Physical 
examination revealed pain on palpation.  X-rays reveal 
hammertoe deformities of the second digits bilaterally.  The 
veteran was diagnosed with pes plano valgus deformity.  He 
was fitted for orthodics.  

In January 2001, the veteran submitted a statement from his 
wife to the effect that she was married to him for 
approximately 49 years.  According to her statement the 
veteran suffered from painful feet for as long as she knew 
him.  She also noted that the veteran has an abnormal gait.  

Also, in January 2001, the RO received a statement from the 
veteran's sister, a registered nurse.  She reported that the 
veteran visited her in April 1945 while she was a nursing 
cadet in Lincoln, Nebraska.  His sister indicated that, 
although the veteran had been in good health prior to 
service, his gait at the time of his visit was abnormal and 
he had difficulty with his feet due to fallen arches.  She 
indicated that the veteran's current condition was related to 
his complaints during service.  

The veteran underwent VA examination in September 2001.  
According to the examination report, the examiner noted the 
veteran's history and reported a complete review of the 
claims folder.  The veteran described chronic bilateral foot 
pain since service.  Physical examination revealed a 
straight-legged gait with claw toe abnormality of the left 
second toe.  There was pain on palpation over the medial 
malleolus bilaterally, particularly on the left.  The 
examiner noted pain on palpation over the lateral malleolus 
on the right and on both navicular bones.  There was 
tenderness to palpation of the dorsal aspect of the 
metatarsal area.  The veteran had exaggerated eversion 
bilaterally.  Inversion was normal.  X-rays revealed large 
bilateral calcaneal Achilles spurs with a small metallic 
foreign body in the soft tissues of the right foot medial and 
inferior to the distal phalanx of the great toe.  The veteran 
was diagnosed with chronic bilateral foot pain, bilateral pes 
planus, bilateral calcaneal Achilles spurs, and foreign body 
in the right foot.  

In April 2002, the veteran underwent another VA examination.  
According to the examination report, the examiner reviewed 
the veteran's medical records and x-rays prior to the 
examination.  Physical examination revealed clinical signs of 
metatarsus adductus.  There was tenderness to palpation.  The 
veteran's gait was symmetrical.  He had eight degrees of 
calcaneal valgus bilaterally.  The examiner also noted mild 
plantar fascial pain of the left heel.  X-rays revealed 
metatarsus adductus bilaterally and bilateral heel spurs.  
The VA examiner diagnosed the veteran with symptomatic 
metatarsus adductus and pes planus, was considered 
developmental.  The examiner opined that the veteran's 
condition was not caused by or increased by marching and 
running while in service, and noted that pes planus 
frequently caused some limitation in function particularly if 
painful.  The VA examiner stated that "I cannot say that the 
condition was aggravated and by aggravated, I am defining 
that the condition was clinically and radiographically 
worsened while in the military service."

In August 2002 the veteran submitted a statement from Dr. 
RJS, an internist, indicating the doctor's "brief" review 
of service medical records shown to him by the veteran.  Dr. 
RJS opined that the veteran suffered a foot trauma in service 
that "affected his feet for the rest of his life."  

At his November 2002 hearing, the veteran testified that he 
did not suffer any foot conditions prior to induction into 
the military.  He reported extensive running that resulted in 
swollen feet.  According to the veteran, his feet were so 
swollen that he was unable to wear his shoes and had to be 
helped to sickbay.  The veteran's wife testified that they 
married in February 1952.  She indicated that the veteran 
suffered sore feet as long as she has known him.  She 
testified that the veteran's father told her the veteran had 
always had high arches prior to service.  According to the 
veteran's wife, his condition worsened over the years.  

As noted above, the veteran has asserted that he has 
bilateral flatfeet related to his period of active military 
service.  Service medical records describe his 1945 
hospitalization for complaints of sore feet diagnosed as 
definite pes planus.  When examined for separation in August 
1946, and by Dr. C. in March 1948, pes planus was noted.

The evidence received since the July 1949 RO decision 
consists of VA and private medical records and examination 
reports.  The statement from Dr. RJS., received in August 
2002, indicates that there was a trauma incurred that more 
than likely affected the veteran's feet for the rest of his 
life; his sister, a registered nurse, opined that the 
veteran's current foot condition was related to the foot 
problem for which he was hospitalized in service; and the new 
treatment records reflect continued complaints of bilateral 
foot pain and diagnoses of bilateral pes planus that are new 
and do bear directly on the question of whether the veteran 
has bilateral pes planus related to service.  In the Board's 
opinion, this evidence provides a more complete picture of 
the veteran's disability and its origin, and thus does bear 
directly and substantially upon the specific matter under 
consideration and is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  See 
Hodge, supra.   Thus, this evidence is new and material and 
we may reopen the veteran's claim of entitlement to service 
connection for bilateral pes planus.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the VCAA provides that 
the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for benefits under laws administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 
38 U.S.C.A. § 5103A (West 2002).  Here, as noted in the 
Introduction, the Board is undertaking additional development 
with respect to the underlying claim of service connection 
for pes planus, and will issue a separate decision once that 
development is complete. 


ORDER

The veteran's claim of entitlement to service connection for 
bilateral flatfeet is hereby reopened.  




	                        
____________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

